United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 02-41180
                        Conference Calendar



BOBBY TUBBS,

                                    Plaintiff-Appellant,

versus

DIANE LAW, Secretary; LISA GONZALES,
Secretary; JANIE COCKRELL, Director,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:02-CV-137
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Bobby Tubbs, Texas prisoner # 743347, appeals the dismissal

of his civil rights action as frivolous and for failure to state

a claim upon which relief can be granted.     He contends that the

defendants delayed in depositing a check issued to Tubbs in his

prison account.   An intentional or negligent taking of a

prisoner’s property survives a due process challenge if, as here,

an adequate postdeprivation remedy exists.     See Parratt v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41180
                                 -2-

Taylor, 451 U.S. 527, 541-44 (1981), overruled in part not

relevant here, Daniels v. Williams, 474 U.S. 327 (1986); Hudson

v. Palmer, 468 U.S. 517, 533 (1984).

     Tubbs also asserts that he is entitled to receive

“reasonable Pro Se legal fees” and costs as a prevailing party

under 42 U.S.C. § 1988, because his lawsuit was the “catalyst”

for receiving his money.   A “prevailing party” does not include a

plaintiff who achieves his desired result because he files a

lawsuit that brings about a voluntary change in the defendant’s

conduct.    See Buckhannon Bd. and Care Home, Inc. v. West Virginia

Dep’t of Health and Human Res., 532 U.S. 598, 600 (2001).

     Tubbs has not shown that the district court erred in

dismissing his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)

and (ii).   See Black v. Warren, 134 F.3d 732, 733-34 (5th Cir.

1998).   The judgment is therefore AFFIRMED.